Citation Nr: 1224490	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-09 247	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for left knee patellofemoral syndrome with arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee patellofemoral syndrome with arthritis, evaluated as 20 percent disabling prior to August 18, 2009.

3.  Entitlement to an increased rating for service-connected right knee disability, status-post total knee arthroplasty, evaluated as 30 percent disabling from October 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), and a June 2008 rating decision by the Sioux Falls, South Dakota RO.

Prior to August 18, 2009, the Veteran was receiving a 20 percent rating for her service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 for right patellofemoral syndrome and degenerative joint disease.  However, the record reflects that on August 18, 2009, the Veteran underwent a total right knee replacement.  The intended effect of such surgery is to ameliorate some difficulties relating to the right knee disability, such as pain due to arthritis.  In this regard, under the schedule of ratings for the musculoskeletal system, 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement) is ordinarily intended to replace ratings previously assigned under Diagnostic Code 5010-5260 for the Veteran's right knee disability following replacement.  The Board has thus re-characterized the issues as shown on the title page.  (A 100 percent rating was assigned by the RO following the prosthetic surgery from August 18, 2009, until October 1, 2010, which is a rating that is not on appeal before the Board.)


REMAND

The Veteran's Virtual VA folder contains a September 2009 rating decision noting that the Veteran underwent a total right knee arthroplasty at the VA Medical Center (VAMC) in Sioux Falls on August 18, 2009.  The most recent records from that facility are dated in May 2009.  Updated VA treatment records should therefore be obtained on remand.  In addition, a VA clinical note dated in April 2009 notes that the Veteran's options for treating the degenerative joint disease in her knees was limited and that she was offered total knee arthroplasties in both the right and the left knees.  Thus, the Veteran should also be scheduled for a VA examination to ascertain the current level of severity of her service-connected knee disabilities.  See VAOPGCPREC 11-95 (1995).  

The claims folder contains a document dated August 20, 2009, referencing new claims filed on August 18 and August 21, and directing that a temporary folder be established; however, no such folder has been made a part of the appellate record.  The record contains very little evidence from September 2009 to April 2012, although a survey of Virtual VA shows that other claims were filed and adjudicated during that period of time.  Thus, a temporary claims file likely exists at the Sioux Falls RO.  On remand, any temporary folders that are being maintained at the RO on behalf of the Veteran should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO on behalf of the Veteran.

2.  Contact the Sioux Falls VAMC and request that all records of the Veteran's treatment at that facility since May 2009 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.   Schedule the Veteran for a VA examination to determine the current severity of her service-connected knee disorders.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

With respect to the Veteran's left knee, the examiner should comment on whether there is impairment of the tibia and fibula, with nonunion and loose motion, or malunion with moderate or marked knee or ankle disability; dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; other impairment caused by recurrent subluxation or lateral instability.  The level of disability caused by any instability or recurrent subluxation should be described as "slight," "moderate," or "severe."

(If a total left knee replacement has been accomplished, the examiner should be asked to evaluate the disability in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.)

With respect to the Veteran's right knee, the examiner should state whether the Veteran has chronic residuals from her total right knee arthroplasty consisting of "severe painful motion or weakness in the affected extremity."  

4.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

